DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B of Figures 11-13 in the reply filed on 11/3/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon lack of forthcoming on the material of the suspension element.






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3 requiring the suspension element being inelastic in a vertical direction and elastic in a horizontal direction, such physical being deems indefinite as it is unclear how a material can also be inelastic in vertical direction and elastic in horizontal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming (U.S. Patent Application Publication No. US 2011/0098618 A1).
	Regarding independent claim 1, Figure 6 discloses applicant’s claimed orthopedic device, comprising: 
a frame (4);
a brace component (2); and
a suspension element (3) supporting the brace component (2) and connecting the brace component (2) to the frame (4), the suspension element (4) being suspended relative to the 
	Regarding claim 5, Fleming reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the suspension element (3) has a geometry (Figure 6 illustrates suspension element 3 is curved geometry such  that the curvature facilitates pivotally overlapping movement of the suspension element 3 relative to the frame 4) arranged to provide movement of the suspension element (3) in a controlled manner relative to the frame (4).
	Regarding claim 6, Fleming reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the geometry of the suspension element (3) includes a tapering portion (Figure 6 illustrates opposing ends of the suspension element 3 forming tapering portion) extending between the brace component (2) and the frame (4), the tapering portion arranged to facilitate pivoting movement of the brace component generally along a longitudinal axis of the orthopedic device.
Regarding claim 13, Fleming reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, further comprising a retainer (17a, 17b) secured to the suspension element (3) and adapted to hold the brace component (4).
Regarding claim 17, Fleming reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the brace component (4) is a tensioning mechanism (6) having at least one cable (1a, 1b) extending therefrom.


s 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo (U.S. Patent Application Publication No. US 2014/0213948 A1).
	Regarding independent claim 1, Figure 14 discloses applicant’s claimed orthopedic device, comprising: 
a frame (569);
a brace component (538); and
a suspension element (556) supporting the brace component (538) and connecting the brace component (538) to the frame (569), the suspension element (556) being suspended relative to the frame (569) and capable of movement relative thereto in a controlled manner (paragraph 0095 describes suspension element 556 is a wrap circumferentially extending about the leg, hence, it is capable of expansion relative the frame 569 in a controlled manner).
Regarding claim 7, Romo reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the suspension element (556) extends from a frame liner (518) extending along a portion of the frame (569), the suspension element (556) positioned outside of a periphery of the frame (569) and moveable relative thereto, such that the frame liner (518) extends stationary relative to the suspension element (556).
Regarding claim 8, Romo reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the suspension element (556) forms a circumferential loop (paragraph 0095 describes wrap 556 which includes extension in the rear of the device) extending and arranged to tension (tensioning of the suspension element 556 has no bearing on the frame 569) independently from the frame (569).
Regarding claim 9, Romo reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the circumferential loop extends within a space defined by portions of the frame (569), the circumferential loop (Figure 14 illustrates loop formed in rear of device which is opposite direction from suspension element 556) extending generally in a direction opposite to a direction from which the suspension element (5565) is suspended relative to the frame (569).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Romo (U.S. Patent Application Publication No. US 2014/0213948 A1) in view of Ingimundarson (US Patent Application Publication No. 2014/0214016).
	Regarding claim 4, Romo reference presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims including the suspension element (556) is a flexible sheet (paragraph 0095 discloses wrap 556 extends generally circumferentially about the lower leg, such description implicitly describing the suspension element 556 being a flexible sheet/wrap).
	Romo does not disclose the suspension element (556) having a plurality of openings.
	However, Ingimundarson teaches an analogous orthopedic device (10), paragraph 0024 describes a wrap-around liner sleeve, the liner sleeve is formed from a breathable material.
.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 10-12, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Romo of US 2014/0213948 discloses a knee brace, embodiment of Figure 2 does not disclose the suspension element (32) is a flexible sheet having a plurality of openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786